Citation Nr: 0942699	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to May 
1989, November 1989 to October 1991, and in September 1997.  
The Veteran served with the Army National Guard from March 
1983 to July 1984, and from July 1993 to April 2001, and had 
verified periods of active duty for training, to include 
among other periods, from February 12, 2000, to March 3, 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision in which the RO 
denied the Veteran service connection for asthma.  The 
Veteran filed a notice of disagreement (NOD) in February 
2004, and the RO issued a statement of the case (SOC) in 
March 2005.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in May 2005.

In December 2005, the Veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record. 

In June 2007, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
additional development.  After accomplishing further action 
to the extent possible, in September 2009, the AMC issued a 
supplemental statement of the case (SSOC) reflecting the 
continued denial of the claim.  Thereafter, the AMC returned 
the matter on appeal to the Board 





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is uncontroverted evidence   Veteran's asthma 
preexisted service, but there is no medical indication that 
the disability  was aggravated (permanently worsened  beyond 
natural progression) during or as a result of active military 
service and/or any period of ACDUTRA, and the Veteran has not 
cooperated with VA's efforts to obtain medical opinion 
evidence that specifically addresses these points.  


CONCLUSION OF LAW

The criteria for service connection for asthma are not met.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(a) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in June 2007 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that she could send VA information that pertains to 
her claim.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the June 2007 letter, and opportunity for 
the Veteran to respond, the September 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim on appeal. Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, VA treatment records, and the report of a June 2003 
VA examination.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's 2005 RO 
hearing, as well as various written statements provided by 
the Veteran and by her representative, on her behalf.   The 
Board also notes that no further RO action on the claim, 
prior to appellate consideration, is warranted.  

In the June 2007 remand, the Board instructed that the  
Veteran should be afforded another VA examination.  The 
record reflects that, pursuant to the remand, a VA 
examination was scheduled in August 2009, but the Veteran 
cancelled the examination.  In an August 2009 letter, the 
Veteran indicated that she could not take time off from work 
to undergo an examination.  In an August 2009 Report of 
Contact, the AMC indicated that it called the Veteran on 
August 26, 2009 to determine if she was willing to reschedule 
her VA examination.  The Veteran responded that she was only 
willing to reschedule an examination at the Lebanon, 
Pennsylvania VA Medical Center (VAMC) if she could receive an 
appointment on Saturday.  The AMC noted that the Lebanon VAMC 
was the closest VAMC.  The Veteran indicated that if she 
could not be scheduled for a Saturday appointment, then she 
would be unwilling to reschedule the examination.  The AMC 
was informed by the Lebanon VAMC that due to the type of 
testing involved, VA respiratory examinations were only 
conducted during the week.

The Board notes that the AMC appears to have made another 
attempt to afford the Veteran a VA examination.  In light of 
the Veteran's cancellation of the August 2009 examination and 
unwillingness to reschedule another examination, the Board 
finds that the RO/AMC substantially complied with the June 
2007 remand directives and no further action in this regard 
is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

The Board further notes that, where entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or reexamination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. 38 
C.F.R. § 3.655(b).  Accordingly, in light of the Veteran's 
cancellation and unwillingness to reschedule an examination, 
further examination is not warranted in this instance. 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal,  at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009). . The Board observes that, with 
respect to the Veteran's Army National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22),(23),(24) 
(West 2002); 38 C.F.R. § 3.6 (2009).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The Veteran's entrance examination report for her period of 
active duty is not of record; however, the evidence reflects 
that, during her period of active duty, the Veteran reported 
having asthma when she was a child, with no recurrence of 
symptoms since the age of 12.  In September 1984, during 
active duty, the Veteran complained of congestion in the head 
and chest.  The diagnosis was asthmatic bronchitis.  In March 
1987, she complained of shortness of breath.

The Veteran asserts that during her period of active duty for 
training from February 12, 2000, to March 3, 2000, she was 
deployed to Saudi Arabia, where asserts she first  noted 
symptoms of her asthma.  Upon her return from Saudi Arabia, 
she sought treatment from a private physician, G.H., M.D., 
who stated in a March 29, 2000 letter that the Veteran had 
asthma that had not been well-controlled and recommended that 
the Veteran not be required to wear a gas mask unless she had 
been cleared by a physician.  

In a May 2000 letter, another private physician, V.A., M.D., 
stated that the Veteran had asthma and was on asthma 
medications.  Dr. V.A. noted that the Veteran could not use a 
mask at work because of her asthma, which made the asthma 
worse. 

On VA examination in June 2003, the Veteran reported 
consulting her family physician in February 2000 for 
respiratory problems where she was diagnosed with bronchial 
asthma.  She reported complaints of shortness of breath and a 
respiratory wheeze.  She reported that she had asthma attacks 
as a child but the asthma disappeared completely until she 
developed respiratory distress again in February 2000.  The 
diagnosis was bronchial asthma.  Chest X-rays were normal.

Based on the above, the Board finds that clear and 
unmistakable evidence demonstrates that the Veteran's 
exercise asthma preexisted service.  Specifically, the 
Veteran herself reported that she had asthma attacks as a 
child both during service and during  her June 2003 VA 
examination.  There is no evidence in the claims file to the 
contrary  
 he question remains, however, as to whether the Veteran's 
current asthma is medically related to service.  As noted 
above, rebuttal of the presumption of soundness also requires 
that VA establish, by clear and unmistakable evidence, that 
Veteran's disability was not aggravated by service.  See 38 
U.S.C.A. § 1111 (West 2002 & Supp. 2009); VAOPGCPREC 3-2003.   

In this case, the collective medical evidence does not 
support a finding of aggravation of the Veteran's asthma in 
or as a result of service, and she has not cooperated with 
VA's efforts to obtain medical opinion evidence that directly 
addresses the matters on which this  claim turns.  As 
indicated above, a showing of increase in severity during 
service is not required.  Here, however, because of the 
absence of a medical opinion to directly address aggravation, 
the Board has no alternative but to look to the existing 
evidence of record to resolve this question..  Here, 
treatment records associated with the Veteran's  active duty 
service reflect asthma-related complaints on only two 
occasions during a 3-year period, and there are no records of 
any such complaints during any period of ACDUTRA, to include 
in connection with her tour of duty in Saudi Arabia.  While, 
after her return from Saudi Arabia, a  private physician 
indicated in a 2000 letter that the Veteran had asthma that 
had not been well-controlled , such comment, without more, is 
not supportive of a finding of aggravation (i.e., permanent 
worsening beyond natural progress).  Further, while the June 
2003 examiner did not directly address the question of 
service aggravation of the Veteran's asthma, the fact that 
chest X-rays taken in conjunction with that examination were 
interpreted as normal suggests that the Veteran's asthma has 
not worsened.  

The Board reiterates that, as noted above, the Veteran failed 
to appear for a VA examination scheduled for the purpose of 
obtaining a medical opinions to directly address the matters 
on which this claim turns-whether any pre-existing  asthma 
was aggravated in or by service, and whether current asthma 
is otherwise medically related to service.  She has also 
indicated an unwillingness to report for a VA examination.  
As such, the Board has no alternative but to evaluate the 
claim on the basis of the medical evidence of record to 
determine whether service connection is warranted.  See 38 
C.F.R. § 3.655(a).  Unfortunately, as indicated above, this  
evidence simply is not supportive of the claim.

In addition to the medical evidence, the Board has considered 
the Veteran's written and oral statements, as well as those 
of her representative advanced on her behalf; however,  this 
evidence does not provide a basis, without more, for 
allowance of the claim.  The Veteran is certainly competent 
to describe factual matters of which she has first- hand 
knowledge, such as the symptoms she experienced during 
service.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, this claim turns on the matters of pre-existing 
disability, natural progression, permanent worsening, and 
medical etiology-all matters within the  province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  Hence, to whatever extent the appellant 
attempt to address these matters through assertions, alone, 
the Board notes that as she and her representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on the medical 
matters upon which this claim turns.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value. 

Under these circumstances, the Board finds that the claim for 
service connection for asthma must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as competent, 
probative evidence does not support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for asthma is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


